Case 1:21-cv-00376-MKB-CLP Document 1-1 Filed 01/22/21 Page 1 of 13 PageID #: 7




                        EXHIBIT “A”
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                            INDEX NO. 525787/2020
         Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            NO. 1                   Document 1-1 Filed 01/22/21 PageRECEIVED
                                                                     2 of 13 PageID #: 8
                                                                              NYSCEF:  12/23/2020

        SUPREME               COURT               OF THE             STATE          OF        NEW YORK
        COUNTY               OF      KINGS
                                                                                                                                           X                                 Index             No.:
        JERUSALEM                    NY ENTERPRISES                           LLC



                                                        Plaintiff,                                                                                                           SUMMONS
                       -against-



        HUBER           ERECTORS                    & HOISTING,                    LLC,       and
        KAKEL          MAINTENANCE                            & CONSTRUCTION,                              and
        RICHARD              T. LAUER,                 ESQ.,      and

        LAUERLAW,                    LLC.


                                                        Defendants.

                                                                                                                                           X

        To     the     above           named              Defêiidant(s):



        PLEASE           TAKE           NOTICE               THAT          YOU          ARE         HEREBY                   SUMMONED                       to


        Appear          in    the       Supreme                 Court         of    the       State        of        New          York,          County            of     Kings           at    360           Adams             St   #4,

        Brooklyn,             NY 11201                 to    answer           the         complaint                  of     the       herein          named             plaintiff              and       to     serve       a copy
        of     your      answer              on     the        plaintiff           at    within           the         time            provided              by     law;        within               20      days        after        the
        service         of    this      summons,                  exclusive              of   the     days            of     service,            or    30        days      after        service               is complete                  if

        this      summons               is    not       personally                 delivered              to    you          within            State        of     New         York.           In     the       case      of      your

        failure        to     appear              or        answer,           Judgment                will           be       taken            against             you       by       default                 for   the          relief

        demanded               in     this    complaint.



        Plaintiff's          address:                   4013         13TH          AVENUE,                2ND         FLOOR,
                                                        BROOKLYN,                   NEW         YORK,            11218
        Defendants'
                                    addresses:


                                                                                                                      RICHARD                  T. LAUER,                ESQ,        and
        HUBER           ERECTORS                    & HOISTING,                    LLC
                                                                                                                      LAUERLAW,                       LLC
        KAKEL          MAINTENANCE                            & CONSTRUCTION
                                                                                                                      335         West         Fourth            St.
        1581          GOODMAN                AVE
                                                                                                                          Cincinnati,             OH,       45202
        CINCINNATI,                   OH 45224




        Dated:         Manhasset,                 New         York

                       December               23,       2020
                                                                        By:                               GM                       1ti\
                                                                                        THE         LAW          OFFICE                  OF DIANA                 RUBIN
                                                                                        Diana         Rubin               Esq.

                                                                                        Attorney               for        Plaintiff
                                                                                        Jerusalem               NY Enterprises                        LLC

                                                                                         1129       Northern                     Blvd,     Suite         404

                                                                                        Manhasset,                   NY 11030
                                                                                        Tel     (212)           603-9334

                                                                                        Fax       (516)         272-4171




                                                                                                                                                                                                                                           1



                                                                                                           1 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                             INDEX NO. 525787/2020
         Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            NO. 1                   Document 1-1 Filed 01/22/21 PageRECEIVED
                                                                     3 of 13 PageID #: 9
                                                                              NYSCEF:  12/23/2020

        SUPREME            COURT           OF THE              STATE        OF       NEW YORK
        COUNTY            OF     KINGS
                                                                                                                                   X                             Index           No.:
        JERUSALEM                NY ENTERPRISES                        LLC



                                                  Plaintiff,                                                                                                     COMPLAINT


                   -against-



        HUBER       ERECTORS                   & HOISTING,               LLC,         and
        KAKEL       MAINTENANCE                        & CONSTRUCTION,                             and
        RICHARD            T. LAUER,             ESQ.,     and

        LAUERLAW,                LLC.



                                                  Defendants.
                                                                                                                                   X
                                                                                                                         ("JNE"
                   Plaintiff,            JERUSALEM                 NY ENTERPRISES                           LLC,                         or     "Plaintiff"),              for   its     Complaint



        against     all                                                          -                                       alleges         upon           information               and         belief         as
                           defendants,                (collectively                  "Defendants"),


        follows:



                                                                                                The        Parties¡

                                                                                                               ("Plaintiff"
        1.         Plaintiff,            Jerusalem              NY     Enterprises                    LLC                                      or      "JNE")         is     a   legal         entity             that      is



                   registered              and       conducts          business             in    the       State         of New              York.


                                                                                                                      ("Defendant-1"
        2.         Defendant               Huber           Erectors           & Hoisting,                   LLC                                             or   "Huber")                is        a legal         entity


                   that,        upon       information                and     belief,           is registered                 in       the      State       of   Washington                    and         conducts



                   business              in the      State         of Ohio.


                                                                                                                                       ("Defendant-2"
        3.         Defendant                Kakel          Maintenance                      &     Construction                                                             or     "Kakel"),                is,      upon



                   information                 and       belief,       a fictitious              entity           that      lacks             proper        business              registration                     and      is



                   not         incorporated.               Upon        information                    and     belief,          Kakel             conducts             business                in     the     State          of


                   Ohio.


                                           "Huber"                                               "Kakel"
        4.         Defendant                                   and     defendant                                   are      collectively                 referred            hereunder                  as       "Huber



                   and         Kakel".




                                                                                                                                                                                                                             2



                                                                                                  2 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                         INDEX NO. 525787/2020
        Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            NO.  1                  Document 1-1 Filed 01/22/21 Page RECEIVED
                                                                     4 of 13 PageID #: 10
                                                                               NYSCEF:  12/23/2020

        5.    Defendant                     Richard                  T.     Lauer,            ESQ        is      an      individual                 that,            upon       information                     and         belief,


              resides              in       the          State              of     Ohio.          Richard                T.     Lauer,             ESQ         is/was            licensed                attorney              that


              represents/represented                                             Huber          and         Kakel.



        6.    Defendant                  LauerLaw,                        LLC      is a domestic                     limited          liability           company,              with,          upon           information



              and       belief,          its      principal                  place       of business                   in the         State        of Ohio.            LauerLaw,                 LLC      is/was



              representing                        Kakel          and         Huber.



                                                                                         lurisdiction                    and          Venue


        7.    This         Court         has           subject              matter         jurisdiction                  over         the      occurrences                   relating            to     the     losses


              claimed              by     plaintiff               as the           amount              in     controversy,                  exclusive                of interest             and        cost,       exceeds



              the     jurisdictional                          limits         of the           lowest           courts.



        8.    Venue          is proper                   in     Kings            County          pursuant                 to     CPLR          §503.


                                                                                               Factual           Allegations


        9.    Plaintiff,              JNE,        is a New                  York        based,           domestic                 limited          liability           company,               which             is managed



              and       operated                  by     an       individual                  named            Ezra          Unger.


        10.   Ezra         Unger            concurrently                         manages               another                legal      entity,         namely              JNY       Capital           ("JNY").           JNY       is



              currently                 implicated                     in    a lawsuit            ("Ohio              action"),           litigated             in    the     State          of Ohio.



        11.   Specifically,                    the       Ohio             action         was          brought             by       the      City       of      Cincinnati               in     Court           of   Common


              Pleas,         Hamilton                    County,                 Ohio         ("Ohio's           Court")              against            Cincinnati                Terrace             Associates               LLC



              ("CTA")             and          JNY.       Defendants                     in     the      current               action,         Huber            and         Kakel,       were           also        named             as



              defendants                    in     Ohio          action.


        12.   After        the          commencement                               of Ohio             action,           Huber           and       Kakel          cross-claimed                       against         CTA       and


              JNY.      JNE           was         never            party           to    that          action           and        never           had         any      business              relations/dealings


              with         Huber            and/or               Kakel.


        13.   On      October                    17,     2019               Huber          and         Kakel            filed         a motion              for        summary                judgment                 in     Ohio



              action,            in      which                they          contended                   that          they         "and        INY          entered             into         a written                contract



                                                                                                                                                                                                                                       3



                                                                                                            3 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                                    INDEX NO. 525787/2020
        Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            NO.  1                  Document 1-1 Filed 01/22/21 Page RECEIVED
                                                                     5 of 13 PageID #: 11
                                                                               NYSCEF:  12/23/2020

              pursuant                  to     which             Huber               agreed          to        perform                certain               work                 at     the        Terrace                 Plaza         Hotel".



              Again,          JNE            was       never            implicated                  in       Ohio           action.         Also,           as     mentioned                          previously,                      JNE       had


              never          executed                    a contract                  with          Huber              and         Kakel          in     any            form,             nor         it        had        any         business



              relations/dealings                             with            Huber          and          Kakel.



        14.   In     other          words,                there          were              never             any       relations/interactions                                           between                  JNE            and      Huber


              and/or              Kakel,            though            litigation              proceedings,                      business                interactions                          or     otherwise.



        15.   Ultimately,                    the      summary                 judgment                    was         granted             in     favor            of        Huber             and          Kakel            and        against


              JNY         and           CTA         on      their            cross-claim,                     unopposed.                    The             summary                      judgment                        was         non-final



              and,        thus,         no         appeals          could            be     proffered                  at that          point.              Nor         the           judgment                   could           have        been



              enforced              by        means             of garnishment                           proceedings.



        16.   Nevertheless,                         Huber               and         Kakel           and            their       attorneys                    prematurely                            filed             a    Garnishment



              Entry          in     an        attempt              to     collect           funds             under            the     non-final                   judgment.                       Subsequently,                          Ohio's



              Court          terminated                      the         Garnishment                          Entry           on      the       grounds                      that         the        summary                         judgment



              was       non-final.


        17.   Notwithstanding                             the       foregoing,                  Huber              and       Kakel,            and      their               attorneys                 filed          a Garnishment


                                                                                                                                                                                      "judgments'
              Entry         against,                among             other          parties,                JNE       in     a clear          violation                    of                                           domestication



              process".                 Specifically,                   CPLR           Article               54       establishes                     the        procedure                         for         domestication                       of


              foreign             judgments                     - that          is    to                 -    judgments                     issued            in        states             other               than            the     State       of
                                                                                              say


              New         York.



        18.   Importantly,                     aside         from             the      fact        that        JNE          was       never            a party                   to      said        action,               JNE         and       JNY



              are      New          York            based          legal        entities;            JNE            and       JNY      operational                          bank           accounts                      are     registered


              in    the      State            of     New         York.         Therefore,                     in     principle,                before             Garnishment                             Entry             execution              in



              the      State        of        New         York          on     the      basis            of a decision                    rendered                     in     the        state            of    Ohio,           Huber            and



              Kakel,              and         their          attorneys                    had        to        go          through              judgment                          domestication                                procedures,


              pursuant              to        CPLR          Article            54.



                                                                                                                                                                                                                                                       4



                                                                                                             4 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                                INDEX NO. 525787/2020
        Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            NO.  1                  Document 1-1 Filed 01/22/21 Page RECEIVED
                                                                     6 of 13 PageID #: 12
                                                                               NYSCEF:  12/23/2020

        19.   Instead,               Huber                and         Kakel              unlawfully                     curtailed                 that             process                 and              submitted                    their



              Garnishment                         Entry             directly             to     Chase              bank             ("Chase")                     to         freeze        JNE              New            York          bank



              account               (as      discussed                    above           -     JNE        was          never              named                as           a defendant                      in                 judicial
                                                                                                                                                                                                                     any


              praceedings                         involving                  Huber             and         Kakel)              funds,          without                       domesticating                         the      judgment.



              It    resulted              in        Chase            placing             several             holds             on         JNE's          bank                 accounts,                in     the          amount                of



              $862.03               and        $36,422.38                    on      08/06/2020.



        20.   Again,           to      restate,             the        garnishment                         entry          was             placed              and             enforced             by          Chase              without



              judgment                 domestication                                                                   against              JNE          -    the                        that          has          never           been          a
                                                                               and,       crucially,                                                                         party


              party       to        a dispute(s)                  that         involved              Huber             and         Kakel.



        21.   Subsequently,                        said       funds            were           transferred                 to        Clerk          of        Hamilton                  County                Court,             pursuant



              to    fraudulent                    (and      fraudulently                      filed)        garnishment                       entry.


        22.   The        funds            are        retained                by        Hamilton                 County              Clerk           of       the             Court        as      of        the      date           hereof,


              despite               Ohio's            Court            subsequent                       decision                   holding               that            the          garnishment                          entry          was



              entered                prematurely                       (the            Court,            however,                   did       not             address                  issues               associated                   with



              judgment                 domestication                           and       the        fact        that      the         garnishment                             entry        was              enforced               against



              wrong         party,             therefore               the        current              action          is commenced).


        23.   These        unlawful,                  egregious                   and     fraudulent                    acts         financially                   immobilized                         JNE.


        24.   Specifically,                 it     prevented                   JNE        from           paying              its     counterparties                              on       time,             exposing                JNE          to


              financial              penalties              for       late        payments.



        25.   Also,       JNE         was          unable            to      utilize          its      frozen           operational                      account                 to    pay        its        employees                   over



              the       period            of      time        its      banks            account(s)                     were          frozen.             Employees                       had       to         be         laid      off    as      a


              result.



        26.   JNE       also         suffered               reputational                      damages                  with          its     clients;                  its     business                relations                  with         its


              creditors               deteriorated                     which             caused             a negative                     effect            on        JNE's          credit            score/rating                      and,



              hence,        rising               interest           rates.



                                                                                                                                                                                                                                                  5



                                                                                                         5 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                                   INDEX NO. 525787/2020
        Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            NO.  1                  Document 1-1 Filed 01/22/21 Page RECEIVED
                                                                     7 of 13 PageID #: 13
                                                                               NYSCEF:  12/23/2020

        27.   Importantly,                     JNE        incurred             damages                    in    the      form           of legal           fees.



        28.   All      said          damages/risks                          were              incurred                  by        JNE          as      a        result                of      intentional,                      malicious,


              fraudulent                 and             completely                  unjustified                      actions            of      Huber                 and            Kakel             and        their             attorney.



              Huber            and       Kakel             knew         that         JNE          is an         unrelated                    party         and             yet        they        submitted                     to         Chase         a


              JNE        informational                          printout                  from            NYS          Department                          of         State                requesting                to          freeze               all



              accounts;                Chase             subsequently                       proceeded                   with           the      freeze               (hold).               The        affirmative                    action             of



              submitting                   an       unrelated               party             information                        for     the          purpose                    of        garnishment                     is        ill     willed



              and       intentionally                      malicious.


        29.   JNE       consistently                      and      systematically                           notified             Huber               and         Kakel,               their           attorneys                 and          Chase


              of the          fact     that         a hold         was         enforced                   (placed)               against             improper                     (wrong)                 party,           to    no          avail.



        30.   Subsequently,                        the     funds           were           transferred                    to    the       Clerk          of Hamilton                           County             Court.


        31.   As      of today,            the       funds           are     still        withheld                by      Clerk          of Hamilton                         County                   Court,        despite                  Ohio's



              Court           decision               stating           that           the         garnishment                          was       premature,                            improper                  and,           therefore,


              should           be      terminated.


        32.   On      a separate                   note,        as    indicated                     in    Washington's                         Department                             of     State        database,                        Huber's



              license           was        suspended                   on      11/06/2017.



        33.   Therefore,                 Huber              operated                  for        more            than          two            years         without                        proper             licensing,                    during


              which,           upon            information                  and           belief,          it allegedly                 performed                      the            disputed             activities.



        34.   As       for          Kakel,           upon            information                          and          belief,           it      does                not         maintain                     proper                 business


              registration.


        35.   All     those           facts,        taken         together,                 are          indicative               of    pattern                 of    systematic                       misconduct                          on     part


              of Huber               and          Kakel.


                                                                                              Defendants'
        36.   Eventually,                    it     culminated                       in                                           egregious                      attempts                        to      improperly                          file        a


              Garnishment                         Entry         against              plaintiff,                which          was            never         a party                    to      a lawsuit              and/or                     never



              dealt          with       defendants.



                                                                                                                                                                                                                                                         6



                                                                                                            6 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                        INDEX NO. 525787/2020
        Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            NO.  1                  Document 1-1 Filed 01/22/21 Page RECEIVED
                                                                     8 of 13 PageID #: 14
                                                                               NYSCEF:  12/23/2020

        37.   Said        garnishment                      holds            severely,               maliciously                   and            unjustifiably                      restricted                 plaintiff                in



              conducting                its     business              operations.                   As     a result,          plaintiff              incurred                substantial                  damages.



                                                              AS AND                FOR         FIRST              CAUSE           OF ACTION


                                                                                         (Prima             Facie         Tort)

                                                                                                                                                                                                                   "1"
        38.   Plaintiff          repeats             and      realleges              each           and      every          allegations                  set      forth          in        paragraph


                                 "37"
              through                         with      the      same           force       and           legal      effect        as if more                  fully         set       forth         herein.



        39.   Defendants                  intentionally                    engaged             in    the      conduct              alleged             above.



        40.   Defendants                  intended             its     conduct            to        cause          harm       to       plaintiff            without                 justification                  or



              excuse,         in     an       attempt          to      disrupt           plaintiff's                business,              thus        pressuring                      plaintiff            into        settling


              their        unsubstantiated                          claim.


              Defendants'
        41.                               conduct             resulted              in   special             damages               being            suffered               by       plaintiff.


        42.   Defendants                  are     liable       for         committing                    prima        facie        torts          against              plaintiff.



        43.   As      a result        of Huber                and       Kakel        intentional,                   unlawful               and        malicious                    actions,            plaintiff



              incurred             damages              in    the       amount             to       be     determined                   at trial,           but        not       less        than       the        sum            of


              $37,284.41                  along        with          treble         damages,                i.e.    $149,137.64,                      and       legal           fees         determined                      by    the


              Court.



                                                                              AS AND                FOR       SECOND                   CAUSE             OF ACTION


                                                                                                                   fConversion}

                                                                                                                                                                                                                   "1"
        44.   Plaintiff          repeats             and      realleges              each           and      every          allegations                  set      forth          in        paragraph


                                 "43"
              through                         with      the      same           force       and           legal      effect        as if more                  fully         set       forth         herein.


        45.   On      June                                                    for   Huber                         Kakel                                                                                 upon            non-
                                 4, 2020             attorneys                                       and                      issued              a Garnishment                             Entry


              final       decision             rendered               by      the    Court;           subsequently                       said        defendants                       in    rather          malicious



              and       fraudulent                manner              proceeded                 with         enforcing                 premature                  Garnishment                          Entry            by


              prematurely                  providing                 Garnishment                     Entry           form         to    Chase            along           with,             accompanying


              fradulent            paperwork                   which            contained                  JNE      name           on      it.    Said         paperwork                       had     no      relation                to



                                                                                                                                                                                                                                            7



                                                                                                     7 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                              INDEX NO. 525787/2020
        Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            NO.  1                  Document 1-1 Filed 01/22/21 Page RECEIVED
                                                                     9 of 13 PageID #: 15
                                                                               NYSCEF:  12/23/2020

              any      court             proceedings                    because               JNE       was          never         a party           to     any         litigation                  involving            Huber



              and       Kakel             prior          to    the     current           action.


        46.   As      a result             shortly             after         execution              of Garnishment                           Entry,          Chase              froze            plaintiff's           bank



              accounts.



        47.   Plaintiff             was         the       rightful            owner           of the           monies              entrusted                in     Chase's                 custody             and      care.


        48.   Huber           and          Kakel              have     refused           to        unfreeze              Plaintiff's             funds,                despite              Plaintiff's              numerous



              notifications                     as to          improper              and       fraudulent                     nature          of defendant's                           actions.



        49.    Instead,              Huber               and        Kakel,       along         with            its     attorneys              wrongfully                       and         intentionally                 deprived


              plaintiff             of its         property.



        50.   Plaintiff             in     no      manner              consented                   to    Huber           and          Kakel         misappropriation                                    of their        funds.



        51.   Plaintiff             has         been          damaged               by   all       defendants                     in the        amount                 to      be     determined                     at trial,         but


              not      less        than           the     sum          of $37,284.41,                     along          with          treble          damages.                     i.e.        $149,137.64,               and


              legal        fees          determined                    by     the     Court.



                                                                                              AS        AND          FOR          THIRD          CAUSE                  OF ACTION


                                                                                               (Fraud/Fraudulent                                inducement)

                                                                                                                                                                                                                        "1"
        54.   Plaintiff             repeats              and         realleges           each           and          every        allegations                    set     forth             in    paragraph


                                    "54"
              through                             with         the     same         force          and         legal         effect         as if more                 fully         set        forth      herein.


        55.   Huber           and          Kakel,             and      its    attorneys,                knowingly                     and     fraudulently                          misrepresented                       material



              facts        as to          JNE       alleged            involvement                      into         a Court's              decision              as a defendant,                          when,         in      fact,       it



              was         utterly           untrue.


        56.   Based           on         said      fraudulent                  misrepresentation                               of material                  facts,          JNE's           bank          accounts            were



              put      on     hold          by        Chase,           the     funds          were         then          transferred                   to    the         Clerk             of the         Court.         The



              funds          have          not          been         returned            to    plaintiff               as of the             date       hereof.


        57.   As      a result,            JNE          has      incurred             and          continues                 to    incur        substantial                      damages,                  as of the            date


              hereof.



                                                                                                                                                                                                                                              8



                                                                                                          8 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                                   INDEX NO. 525787/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-00376-MKB-CLP
                1                  Document 1-1 Filed 01/22/21 Page 10 of 13 PageID
                                                                    RECEIVED        #: 16
                                                                              NYSCEF:  12/23/2020

        58.   Plaintiff            has       been            damaged                by      all     defendants                      in the       amount                 to      be     determined                          at trial,            but



              not      less        than       the         sum         of $37,284.41,                       along             with       treble         damages,                      i.e.        $149,137.64,                       and


              legal         fees     to     be      determined                      by     the       Court.



                                                                                      A_S AND               FOR            FOURTH                CAUSE                 OF ACTION


                                                                                                                                    (Abuse         of Process)


                                                                                                                                                                                                                               "1"
        59.   Plaintiff            repeats               and        realleges              each         and         every           allegations               set         forth             in     paragraph


                                    "58"
              through                            with         the     same            force         and         legal         effect       as if more                   fully         set         forth         herein.



        60.   By      the     conduct                described                 above              Huber            and        Kakel,         and       its        attorneys                      wrongfully                   employed



              regularly              issued              process              against             plaintiff,            by      maliciously                  providing                      fraudulent



              garnishment                        entry,         signed           by       Huber            and          Kakel          attorney,             in     his         capacity                  as an           officer          of



              the      court.


        61.   The        process             constituting                     the        garnishment                         execution             is a component                                 element                 of the



              judicial             proceeding.



        62.   The        garnishment                         execution,               subject              to     the        current          action,             has        unlawfully                       interfered                   with



              plaintiff's             property.



        63.   It is conclusive                      to       note      that         in     any       legal         proceedings                    whatsoever,                        predating                      the



              garnishment                        execution,               that           involved               Huber           and       Kakel         the         plaintiff                was          not         a party              or



              named             therein             as such.


        64.   Huber           and          Kakel,            and      their         attorneys                   ulterior            motive          was           to     deprive                  plaintiff               of its



              property               and/or               coerce          (through                  fear         of continued                    account                hold)           another                    entity,          JNY


              and/or            CTA         to     pay        the      amounts,                   claimed               by     Huber          and       Kakel.



        65.   Huber           and          Kakel,            and      their         attorneys                   maliciously                and      deliberately                            misused                  the      civil



              judicial             process              to    enforce            garnishment                        entry           against         unrelated/improper                                              party,          i.e.    JNE.


        66.   Huber           and          Kakel,            and      their         attorneys                    requested               plaintiff's                   bank          account                  to     be      held



              without              any       legal           basis.



                                                                                                                                                                                                                                                      9



                                                                                                           9 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                               INDEX NO. 525787/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-00376-MKB-CLP
                1                  Document 1-1 Filed 01/22/21 Page 11 of 13 PageID
                                                                    RECEIVED        #: 17
                                                                              NYSCEF:  12/23/2020

        67.         Plaintiff          was           harmed           and         is still          being          harmed             and        Huber              and      Kakel,            and         their         attorneys



                    conduct            was           substantial              factor           causing                 plaintiff's            harm.


        68.         The      aforementioned                           actions            constitute                      abuse       of process                 by    Huber              and         Kakel,          and         its



                    attorneys               against           plaintiff.



        69.         As    a result              of Huber            and       Kakel            intentional,                     unlawful             and        malicious                actions,             plaintiff



                    incurred           damages                 in     the     amount                 to     be         determined                at trial,           but     not         less        than          the     sum              of



                    $37,284.41,                  along        with          treble           damages,                    i.e.    $149,137.64,                   and        legal         fees        determined                        by        the


                    Court.


                                                                                             PRAYER                      FOR      RELIEF



                    WHEREFORE,                          plaintiff           demands                  judgment:



              (a)   On     the     first        cause         of action                against            all      defendant               for      prima            facie       tort,         awarding                   damages


                    to    plaintiff,            in    the     amount              to     be     determined                        at trial,         but       not     less       than          the     sum           of



                    $37,284.41,                  along        with          treble           damages,                    i.e.    $149,137.64,                   and        legal         fees        determined                        by        the



                    Court;        and/or



              (b)   On     the     second              cause          of action               against              all     defendants                  for     conversion,                 awarding                      damages



                    to    plaintiff,            in    the     amount              to     be     determined                        at trial,         but       not     less       than          the     sum           of



                    $37,284.41,                  along        with          treble           damages,                    i.e.    $149,137.64,                   and        legal         fees        determined                        by        the



                    Court;        and/or



              (c)   On     the     third             cause      of action               against             all        defendant              for       fraud/fraudulent                          inducement,



                    awarding                damages              to    plaintiff,              in    the         amount              to    be    determined                      at trial,           but      not         less         than



                    the     sum        of $37,284.41,                       along         with            treble           damages,              i.e.        $149,137.64,                  and         legal         fees



                    determined                   by     the     Court;            and/or



              (d)   On     the     fourth             cause         of action             against                all      defendant              for         abuse         of process,                awarding


                    damages                to    plaintiff,           in    the      amount                 to     be      determined                   at trial,          but     not         less        than          the     sum              of




                                                                                                                                                                                                                                                  10



                                                                                                            10 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                   INDEX NO. 525787/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-00376-MKB-CLP
                1                  Document 1-1 Filed 01/22/21 Page 12 of 13 PageID
                                                                    RECEIVED        #: 18
                                                                              NYSCEF:  12/23/2020

                   $37,284.41,        along    with   treble     damages,             i.e.   $149,137.64,              and   legal   fees   determined   by   the



                   Court;    and/or




        Dated:     Manhasset,         New     York
        December        23   , 2020


                                                               THE        LAW      OFFICE              OF DIANA          RUBIN
                                                               Diana       Rubin        Esq.

                                                               Attorney         for     Plaintiff
                                                               Jerusalem           NY Enterprises                LLC
                                                               1129       Northern             Blvd,     Suite    404

                                                               Manhasset,             NY 11030
                                                               Tel     (212)    603-9334
                                                               Fax     (516)       272-4171




                                                                                                                                                               11



                                                                               11 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                             INDEX NO. 525787/2020
        CaseNO.
NYSCEF DOC.  1:21-cv-00376-MKB-CLP
                1                  Document 1-1 Filed 01/22/21 Page 13 of 13 PageID
                                                                    RECEIVED        #: 19
                                                                              NYSCEF:  12/23/2020

        SUPREME            COURT         OF THE          STATE     OF      NEW YORK
        COUNTY          OF       KINGS
                                                                                                                   X                   Index      No.:
        JERUSALEM                NY ENTERPRISES                  LLC



                                            Plaintiff,
                     -against-



        HUBER         ERECTORS            & HOISTING,              LLC,     and
        KAKEL         MAINTENANCE                & CONSTRUCTION,                        and
        RICHARD           T. LAUER,        ESQ.,     and

        LAUERLAW,                LLC.


                                            Defendants.

                                                                                                                   X




                                                                 SUMMONS                 AND          COMPLAINT




        Pursuant   to 22 NYCRR 130-1.1-a,       the undersigned,  an attorney admitted to practice in the courts of New York State.
        Certifies  that, upon information    and belief and reasonable    inquiry,    (1) the contentions    contained in the annexed document
        are not frivolous   and that (2) if the annexed document     is an initiating    pleading,   (1) the matter was not obtained through
        illegal conduct, or that if it was, the attorney or other persons responsible         for the illegal conduct are not participating  in
        the matter     or sharing in any fees earned therefrom  and that (ii) if the matter involves potential                                claims     for personal   injury
        or wrongful      death, the matter was not obtained in violation  of 22             1200.4 - .
        Dated:      19/92/9n9n                                                        Signature                                         ti\

                                                                                                                              Diana   Rubin
                                                                                      Print    Signer's      Name



                                            THE           LAW           OFFICE                OF DIANA                 RUBIN
                                                                             Diana            Rubin        Esq.

                                                                          Attorney            for      Plaintiff
                                                             JERUSALEM                   NY ENTERPRISES                       LLC

                                                                 1129      Northern              Blvd,         Suite    404

                                                                          Manhasset,                NY       11030

                                                                            Tel      (212)          603-9334

                                                                           Fax       (516)          272-4171




                                                                                                                                                                                 12



                                                                                       12 of 12
